


110 HR 3414 IH: To amend the Higher Education Act of 1965 to extend

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3414
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Kline of
			 Minnesota (for himself, Mr.
			 McKeon, Mr. Wilson of South
			 Carolina, and Mr. Souder)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to extend
		  eligibility for Federal TRIO programs to members of the reserve components
		  serving on active duty in support of contingency operations.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Upward Bound Improvement Act.
		2.Extension of
			 eligibility for Federal TRIO programs to members of the reserve components
			 serving on active duty in support of contingency operationsSection 402A(g)(3) of the Higher Education
			 Act of 1965 (20 U.S.C. 1070a–11(g)(3)) is amended—
			(1)in
			 subparagraph (A), by striking or at the end;
			(2)in
			 subparagraph (B), by striking the period and inserting ; or;
			 and
			(3)by adding at the
			 end the following new subparagraph (C):
				
					(C)was a member of a reserve component of the
				Armed Forces who served on active duty in support of a contingency operation
				(as that term is defined in section 101(a)(13) of title 10, United States Code)
				on or after September 11,
				2001.
					.
			
